The plaintiff in this action (appellee here) was a passenger on the defendant's train en route from Chicago, Ill., to Birmingham, Ala. Plaintiff's contention is that the train stopped at an intermediate station (Guthrie, Ky.) on the morning of December 25, 1925, for the purpose of allowing the passengers to get breakfast, the announcement being by those in charge that 20 minutes would be allowed therefor, and that before the expiration of said time and without notice, the train left this station, leaving plaintiff behind.
Plaintiff's temporary departure from the train for the purpose thus indicated, with the consent and by invitation of those in control, did not constitute a severance of the relation of passenger and carrier, and the high degree of care arising from such relationship continued. Cent. of Ga. R. Co. v. Storrs, 169 Ala. 361, 53 So. 746; Watson v. Oxanna Land Co.,92 Ala. 320, 8 So. 770; 10 C. J. 629; 2 Hutchinson on Carriers, p. 1166; Peniston v. Chicago, etc., R. R. Co., 34 La. Ann. 777, 44 Am. Rep. 444.
Count A, upon which the cause was tried, sufficiently discloses this relationship, the duty arising therefrom, and a negligent breach thereof. The count was not subject to the demurrer interposed thereto. L.  N. R. R. Co. v. Robinson,213 Ala. 522, 105 So. 874.
The evidence was in sharp conflict; that of defendant tending to show the train remained at the station (though on account of the arrival of other trains, switched to another track) considerably beyond the period of 20 minutes as announced, and reasonably accessible to the passengers who had gone to the nearby restaurant for breakfast, and that ample notice was given just previous to its departure. The evidence for the plaintiff and the reasonable inferences to be drawn therefrom support the averments of the complaint, both as to the premature departure of the train, and that no notice thereof was given, and the argument to the contrary is without merit. The question of plaintiff's contributory negligence was clearly one for the jury's consideration. The affirmative charge was properly refused.
Due consideration has been given the insistence that a new trial should have been granted for the reason the verdict was contrary to the great weight of the evidence. The rule by which this court is guided upon questions of this character has been stated in the case of Cobb v. Malone, 92 Ala. 629, 9 So. 738, and subsequent decisions, and needs no repetition here. Suffice to say, under the guidance of the rule so announced, we are not of the opinion the ruling of the trial court should in this respect be here disturbed.
A number of the assignments of error relate to the refusal of certain charges requested by the defendant. We find no necessity for a consideration as to the sufficiency *Page 618 
of these charges. They have been carefully read and considered by the court in consultation, and the conclusion reached that the substance of each of the charges, though expressed in variant language, is embraced either in the oral charge of the court or in some one of the several charges given at defendant's request. Reversible error cannot, therefore, in any event be rested upon the action of the court in refusing any of these charges.
It is strenuously insisted the verdict is excessive, and that a new trial should have been granted on this ground. Plaintiff had with her on this trip her child, three weeks old, which she left with the porter of the Pullman car upon going for her breakfast at the nearby restaurant. The porter evinced a friendly interest in the care of the child. Upon discovering she and her father, who accompanied her, were left, the agent at Guthrie was notified at once, and telegraphic communication with the train was put in motion, that the child and baggage be put off at a station called Springfield, and an employee of defendant drove plaintiff and her father through the country to this station in his car — a distance of 23 miles. There they found the baby well cared for and baggage also. Plaintiff was then separated from the child something over two hours. Plaintiff's anxiety concerning her child evidently formed the foundation for the amount of this verdict, as we do not conceive that the evidence as to slight physical injury was given any considerable weight by the jury. At Springfield they boarded another train, and arrived in Birmingham some several hours later. There was nothing in the evidence to justify any punitive damages, and, indeed, none were claimed. Compensation for the injury sustained is the only matter here to be considered. Fully mindful of the restrictive rule by which this court is governed upon questions of this character (Cent. of Ga. R. Co. v. White. 175 Ala. 60, 56 So. 574), we are nevertheless persuaded the verdict is so excessive and out of proportion to the damages suffered as to call for the remedial action of this court.
Upon consideration of the cause in consultation, the conclusion has been reached that one-half of the amount of the verdict constitutes ample compensation to the plaintiff. It will therefore be here ordered that upon plaintiff filing in this court, within 30 days, a remittitur of all amounts in excess of $750, the judgment will be affirmed; otherwise the cause will stand reversed.
Affirmed conditionally.
ANDERSON, C. J., and SAYRE and BOULDIN, JJ., concur.